           Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 1 of 19




 1 Renee M. Finch (NSBN 13118)
   MESSNER REEVES LLP
 2 8945 W. Russell Road, Suite 300
   Las Vegas, Nevada 89148
 3 Phone: (702) 363-5100
   Email: r¿nch@messner.com
 4
   Michael S. Levine (admitted pro hac vice)
 5 Harry L. Manion, III (admitted pro hac vice)
   Christopher Cunio (admitted pro hac vice)
 6 Katharine A. Dennis (admitted pro hac vice)
   HUNTON ANDREWS KURTH LLP
 7 Email: mlevine@huntonak.com
   Email: hmanion@huntonak.com
 8 Email: ccunio@huntonak.com
   Email: kdennis@huntonak.com
 9
    Attorneys for Plaintiৼ, Treasure Island, LLC
10

11
                                  UNITED STATES DISTRICT COURT
12
                                        DISTRICT OF NEVADA
13

14    TREASURE ISLAND, LLC,                            Case No.: 2:20-cv-00965-JCM-EJY

15                  Plaintiৼ,
                                                             TREASURE ISLAND, LLC’S,
16           vs.                                            THIRD MOTION TO COMPEL
17

18    AFFILIATED FM INSURANCE CO.,
                                                           ORAL ARGUMENT REQUESTED
19                   Defendant.

20

21
            Plainti൵ Treasure Island, LLC (“Treasure Island”) ¿les this ๠ird Motion to Compel
22
     Defendant A൶liated FM Insurance Co. (“AFM”) to comply with discovery rules and the ESI Order
23
     in this litigation by producing relevant documents and information.1
24

25

26   1
     Treasure Island detailed the entire factual background and procedural history in connection with
27 its First Motion to Compel (ECF Nos. 40, 46) and in the and in the Declaration of Christopher J.
   Cunio (ECF No. 40-1) ¿led in support thereof. To avoid repetition, Treasure Island summarizes
28
             Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 2 of 19




 1            Treasure Island served its First Set of Requests for Production of Documents on August

 2 10, 2020. See Declaration of Michael S. Levine in Support of Treasure Island’s ୡird Motion to

 3 Compel, attached hereto as Exhibit 1. More than seven months later, AFM continues to disregard

 4
     its discovery obligations under the Federal Rules as well as the Joint Discovery Plan (ECF No. 33)
 5
     and ESI Orders (ECF No. 36) in this litigation. Simply put, AFM refuses even to search for
 6
     documents responsive to Treasure Island’s requests, despite overwhelming evidence as to both the
 7

 8 existence of the documents, and their speci¿c location. AFM’s continued insistence that its

 9 extremely narrow search (limited to two custodians, two central ¿les, and one hard copy ¿le) is

10 certain to have captured all potentially relevant documents is belied by the testimony of AFM’s

11
     own witnesses. Indeed, the testimony further undercuts AFM’s protests of “overbreadth,” as
12
     AFM’s own witnesses identi¿ed the speci¿c custodians and locations of documents responsive
13
     to Treasure Island’s Request—yet AFM refuses to collect from these obvious sources. In light of
14
     this new information, Treasure Island has repeatedly attempted to confer with AFM in good faith
15

16 on topics such as “identi¿cation of custodians of relevant ESI, potentially relevant data sources,

17 [and] search methodologies” (as speci¿cally required by the ESI Order)—including proposing a

18 ¿nite list of speci¿c custodians and document locations—to no avail as AFM won’t budge.2

19
     Despite the words of its own witnesses con¿rming the existence and location of responsive
20
     documents, AFM continues to Àatly refuse to perform a single additional search of these sources,
21
     instead asking Treasure Island to take AFM’s word for it that nothing else exists. But how can
22

23 AFM even make such a representation when it has not searched the custodians or locations?

24 Even if it did, AFM’s word is simply not enough—not under the Rules, not under the discovery

25
     those facts and history herein, supplemented only to the extent pertinent to this ๠ird Motion to
26
     Compel.
27   2
         Treasure Island’s attempts to meet and confer are detailed in Exhibit 1.
28
                                                       2
          Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 3 of 19




 1 orders in this litigation, and certainly not for Treasure Island, who has already been the victim of

 2 AFM’s bad faith once.

 3 I.      REQUESTS NOS. 1, 2, 15, and 46
 4
           Requests Nos. 1, 2, 15, and 46 specifically seek documents concerning Treasure Island’s
 5
     Claim that are not contained within the [statutory] claim file. AFM has produced only what it
 6
     purports to be the entire claim file, which, after de-duplicating, consisted of approximately 30
 7

 8 documents (including communications to and from Treasure Island that Treasure Island was

 9 already in possession of). Conspicuously missing, however, are the following, all of which were

10 identified by AFM witnesses in their depositions:

11             x   Documents concerning AFM’s purported (and legally required) “investigation” of
12                 the claim;3

13             x   Documents concerning the supposed “problem” that AFM’s witnesses described as
                   occurring during the handling of Treasure Island’s claim – a problem so significant
14                 that it caused escalation of the claim straight to AFM’s senior management, but
                   which is discussed nowhere in the claim file;
15

16             x   Drafts of letters edited by claims managers and vice presidents that reside on
                   AFM’s SharePoint drive and/or OneDrive;4
17
               x   Form wording used as the basis for letters AFM sent to Treasure Island concerning
18                 the claim, including AFM’s June 19, 2020 letter denying AFM’s claim; and
19             x   E-mails among claim managers and other personnel above the level of the first level
                   adjuster (David Carroll).
20

21

22   3
     By contrast, AFM withheld more than 50 documents from the exact same time period on the
23 basis of privilege (despite the fact that suit had not been ¿led, and there was no indication that
   litigation was forthcoming).
24 4 Treasure Island has con¿rmed through its own consultants and via the Microsoft website that

25 the default setting on SharePoint retains drafts of documents for 93 days. ๠ese drafts exist even
   though the user believes that drafts have been “overwritten.” As Treasure Island commenced this
26 litigation on May 28, 2020, well within 93 days of presenting its claim to AFM on March 20,
   2021, all drafts and other ESI should have been protected from destruction or deletion by AFM
27 under its litigation hold.

28
                                                    3
           Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 4 of 19




 1          AFM insists that all documents relating to the Claim are contained in the claim ¿le. Not

 2 true. In fact, the claim ¿le contains only documents “tagged” for inclusion in that ¿le. ๠us, the

 3 claim ¿le is one of exclusion, not inclusion. ๠is fact is critical given AFM’s position that it did

 4
     not actually look for or review documents that were not “tagged” for inclusion in the claim ¿le.
 5
     Rather, AFM refuses to even search, much less con¿rm (as it must) whether other claim-related
 6
     documents exist. AFM merely assumes, and asks Treasure Island and this Court to do the same,
 7

 8 in the face of clear testimony demonstrating that assumption to be false. ๠erefore, for the reasons

 9 articulated below, Treasure Island seeks an order requiring AFM to searches the speci¿ed

10 custodians and repositories for documents responsive to the following Requests and produce or

11
     log all responsive documents:
12
            Request No. 1: All documents concerning David Carroll’s correspondence with
13          Brad Anthony (General Counsel of Treasure Island), including:
                  (a) AFM’s April 9, 2020 letter;
14                (b) AFM’s April 16, 2020 letter;
                  (c) AFM’s June 19, 2020 letter; and,
15
                  (d) AFM’s June 19, 2020 e-mail.
16
            Response to Request No. 1: AFM objects to this request on the grounds that it is
17          overly broad, vague and ambiguous and seeks documents not reasonably calculated
            to lead to the discovery of admissible evidence. AFM also objects that it seeks
18          documents protected from disclosure by the attorney-client and work product
            privileges. Without waiving these objections, AFM responds that it will make a
19
            reasonable search for documents and will produce non-privileged responsive
20          documents.5

21                                            ***
22          Request No. 2: All documents concerning communications concerning Treasure
23          Island, the Claim or the subject matter of the Complaint.

24          Response to Request No. 2: AFM objects to this request on the grounds that it is
            overly broad, unduly burdensome in proportion to any probative value of the
25          documents requested and seeks documents not relevant to the subject matter of this
26
     5
    See AFM’s Amended Responses to Treasure Island’s First Set of Requests for Production, Ex.
27 1 at Ex. B.

28
                                                    4
     Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 5 of 19




 1   suit. In addition, AFM objects that the request for documents regarding Treasure
     Island’s allegations of bad faith are premature and disproportionate to the burden
 2   to AFM of such discovery inasmuch as Treasure Island has yet to demonstrate it
     even has claim, let alone a wrongful withholding of policy benefits. AFM also
 3   objects that the request seeks documents protected from disclosure by the attorney-
 4   client privilege. AFM further objects to this request on the grounds that it seeks
     documents which are confidential and proprietary in nature. Without waiving these
 5   objections, AFM responds that it has searched its central electronic claim file for
     this claim, as well as David Carroll’s emails and the electronic file he maintained
 6   for this claim. AFM has searched its central underwriting file for Treasure Island
     policies, including policies issued from 2009 through 2019, and hard copies of
 7
     underwriting documents maintained by AFM, as well as Brian Bueche’s emails and
 8   the electronic file he maintained for Treasure Island. AFM has concluded that
     searching additional personal computers for others employed by AFM would be
 9   unlikely to yield any additional documents and the time and effort involved in
     additional searches is grossly disproportionate to the probative value of the
10   documents sought. AFM will produce non-privileged, non-proprietary responsive
     documents from the sources identified regarding the Claim and underwriting of the
11
     subject policy.
12
                                         ***
13
     Request No. 15: All documents reflecting communications with any person
14   concerning the Claim that are not included in your claim file for the Claim.
15
     Response to Request No. 15: AFM objects to this request on the grounds that it
16   seeks documents protected from disclosure by the attorney-client privilege. AFM
     further objects to this request on the grounds that it seeks documents which are
17   confidential and proprietary in nature. Without waiving these objections, AFM
     responds that it has searched its central electronic claim file for this claim, as well
18   as David Carroll’s emails and the electronic file he maintained for this claim. AFM
     has concluded that searching additional personal computers for others employed by
19
     AFM would be unlikely to yield any additional documents and the time and effort
20   involved in additional searches is grossly disproportionate to the probative value of
     the documents sought. AFM will produce non-privileged, non-proprietary
21   responsive documents from the sources identified above.
22                                       ***
23
     Request No. 46: All documents concerning the Claim.
24
     Response to Request No. 46: AFM objects to this request on the grounds that it is
25   overly broad, burdensome and oppressive in proportion to the probative value of
     the documents requested. AMF also objects that it seeks documents protected from
26   disclosure by the attorney-client privilege. AFM further objects to this request on
27   the grounds that it seeks documents which are confidential and proprietary in

28
                                               5
           Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 6 of 19




 1          nature. Without waiving these objections, AFM has searched its central electronic
            claim file for this claim, as well as David Carroll’s emails and computer file for this
 2          claim. AFM has concluded that searching additional personal computers for others
            employed by AFM would be unlikely to yield any additional documents and the
 3          time and effort involved in additional searches is grossly disproportionate to the
 4          probative value of the documents sought. AFM responds that it will produce non-
            privileged, non-proprietary responsive documents from the sources identified
 5          above.

 6          Analysis: As it relates to the above requests, AFM limited its search for documents
 7
     responsive to Requests 1, 2, 15, and 46 to (1) AFM’s “central online files,” including the statutory
 8
     claim file and underwriting file; (2) email files and electronic files maintained by two custodians,
 9
     David Carroll (first level adjuster) and Brian Bueche (underwriter); and (3) hard copy files
10
     maintained by Brian Bueche in the Dallas office.
11

12          The testimony of AFM’s witnesses confirms that additional (and likely most) documents

13 responsive to Requests 1, 2, 15, and 46 lie outside the limited locations searched by AFM.

14 Specifically, Mr. Carroll testified that:



                                                             (See Excerpts from Deposition of
17              David Carroll, attached hereto as Exhibit 2, 62:25-65:2) (emphasis added)



                                                    (Ex. 2, 67:13-71:5) ) (emphasis added)


                           (Ex. 2, 70:50-71:23)


                                                                (Ex. 2, 95:15-25)

24          AFM hangs its hat on purported testimony by its witnesses that all documents related to

25 the claim were in fact tagged for inclusion in the claim file. While this may be the company’s

26 policy, or their hope for document retention or, perhaps, their own self-serving contention in this

27 litigation, it does not alter their own witnesses’ testimony.

28
                                                      6
         Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 7 of 19




                             which AFM did not search:


                  (See Excerpts from 30(b)(6) Deposition of Brian Cook, attached hereto as
             Exhibit 3, 150:19-22)


                                                              (See Excerpts from Fact
             Deposition of Brian Cook (Day 1, 2.12.2021), attached hereto as Exhibit 4,
13           21:21-25:13)


                                                                    (Ex. 4, 22:3-16)

16        In addition,




24

25

26
     6
     Again, AFM boldly asserts this as “fact” without even having searched the documents to
27 con¿rm.

28
                                                 7
           Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 8 of 19




 1
                (Ex. 2,176:7-177:12)
 2




                         (Ex. 2, 101:1-103:4)


                                                                                        (Ex. 2,
 8              177:25-178:15)

 9                                                                          (Ex. 2, 180:12-14)

10

11

                                                                      (Ex. 2, 306:18-307:8)




                             (Ex. 2, 107:7-109:7)




                                                 and thus all are reasonably likely to have documents

     responsive to Requests 1, 2, 15, and 46:
20

                                                                                 (Ex. 3, 22:15-
22              23)


                         (Ex. 3, 116:1-22)

                                                                               (Ex. 3, 118:19-
                119:7)
26

                                             (Ex. 4, 72:19-76:19)
28
                                                       8
           Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 9 of 19




                                                                          (Ex. 4, Dep., 78:22-
                80:12)
 2
            The testimony proves that not all correspondence relating to the Claim, and thus responsive
 3

 4 to Requests 1, 2, 15, and 46, has been produced—including emails originating from Mr. Carroll,

 5 despite AFM’s insistence to the contrary.

 6

 7 (Ex. 4, 72:19-73:11). AFM has produced no such email.

                                                                          (Ex. 4, 76:20-77:17) Again,
 9
     AFM has produced no such email.
10
            With respect to Ms. Marino and Mr. Brunelli, although both are attorneys, it is clear that
11

12 their initial assignment was to assist with the handling of Treasure Island’s claim, prior to AFM’s

13 denial of coverage and prior to any anticipation of litigation.7 Their involvement appears to clearly

14 have been to assist AFM’s adjusters (including Mr. Carroll and Mr. Casillas) in their application

15
     of the terms of coverage to the facts of COVID-19 claims, including Treasure Island’s claim. Or,
16
     perhaps, they were not even doing that. Regardless, these are the functions of an adjuster, not a
17
     lawyer, and documents pertaining the their role in the handling of Treasure Island’s claim should
18
     be produced.8
19

20




                                                   (Ex. 4, pp. 81-90) At a minimum, a search of Mr.
   Cook, Mr. Brunelli, and Ms. Marino’s documents would reveal the timeline of their involvement
24 and, potentially, the reason AFM suddenly perceived a problem with Treasure Island’s claim – a
   fact that AFM’s witnesses could not answer in their deposition.
25 8
     AFM is not entitled to Àatly refuse even to search custodians for relevant documents on the basis
26 of privilege. If AFM contends that these individuals were acting in their capacity as counsel, then
   AFM must perform the required searches for relevant documents and include any relevant
27 documents on its privilege log.

28
                                                     9
          Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 10 of 19




 1          AFM’s own testimony makes abundantly clear that AFM’s search for documents

 2 responsive to Requests 1, 2, 15, and 46 should have included numerous additional repositories and

 3 custodians. Nonetheless, AFM still refuses to search these individuals’ documents. AFM did not

 4
     even search the individuals that AFM itself identified on its own Initial Disclosures as persons with
 5
     information relating to claims and defenses in this litigation. AFM premises its refusal on the
 6
     assumption that all documents regarding the Claim went through Mr. Carroll or were placed in the
 7

 8 statutory claim file—an assumption that



10          Requested Order: Treasure Island asks this Court to order AFM to search the following
11
     custodians and repositories for documents responsive to Requests Nos. 1, 2, 15, and 46:
12
            Custodians:
13
                    1. Jason Wing (identified in AFM’s Initial Disclosures; involvement confirmed
14                     by testimony)
                    2. Jeffrey Casillas (identified in AFM’s Initial Disclosures; involvement
15
                       confirmed by testimony)
16                  3. Maxine Walker (identified in AFM’s Initial Disclosures; involvement
                       confirmed by testimony)
17                  4. Brian Cook (identified in AFM’s Initial Disclosures; involvement confirmed
                       by testimony)
18                  5. William Kropp (received the initial claim)
                    6. Marika Block (received the initial claim)
19
                    7. Robert Brunelli (involved in adjustment/handling of the claim)
20                  8. Alexsa Marino (involved in adjustment/handling of the claim)
                    9. Doug Backes (involved in adjustment/handling of the claim)
21
            Repositories:
22

23                  1.   Laptops of identified custodians
                    2.   Desktops of identified custodians
24                  3.   Network servers
                    4.   Cloud servers
25                  5.   Cell Phones of identified custodians
                    6.   PDAs/iPads/Tablets of identified custodians
26                  7.   Offices of identified custodians
27

28
                                                      10
             Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 11 of 19




 1                     8. AFM’s SharePoint/OneDrive9
                       9. Hard copy files from identified custodians
 2                     10. Outlook mailboxes and folders for identified custodians
 3
     II.       REQUESTS NOS. 34, 35, 36, 37, 38, 39
 4

 5             Request No. 34: All documents concerning surface testing for the presence of
               COVID-19.
 6
               Response to Request No. 34: AFM objects to this request on the grounds that it is
 7             overly broad, vague and ambiguous and not reasonably calculated to lead to the
               discovery of admissible evidence. Without waiving the foregoing objections, AFM
 8
               responds that it has no documents surface testing for the presence of COVID-19.
 9
                                                  ***
10
               Request No. 35: All documents concerning surface transmission of COVID-19.
11
               Response to Request No. 35: AFM objects to this request on the grounds that it is
12
               overly broad, vague and ambiguous and not reasonably calculated to lead to the
13             discovery of admissible evidence. Without waiving the foregoing objections, AFM
               responds that it has no documents concerning surface transmission of COVID-19.
14
                                                  ***
15
               Request No. 36: All documents concerning air testing (including for droplets
16
               greater than and less than 5 microns) for the presence of COVID-19.
17
               Response to Request No. 36: AFM objects to this request on the grounds that it is
18             overly broad, vague and ambiguous and not reasonably calculated to lead to the
               discovery of admissible evidence. Without waiving the foregoing objections, AFM
19             responds that it has no documents concerning air testing (including for droplets
               greater than and less than 5 microns) for the presence of COVID-19.
20

21                                                ***

22             Request No. 37: All documents concerning airborne transmission of COVID-19.
23             Response to Request No. 37: AFM objects to this request on the grounds that it is
24             overly broad, vague and ambiguous and not reasonably calculated to lead to the
               discovery of admissible evidence. Without waiving the foregoing objections, AFM
25             responds that it has no documents concerning airborne transmission of COVID-19.

26

27    9
          See Section V, infra.
28
                                                        11
          Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 12 of 19




 1                                               ***

 2          Request No. 38: All documents concerning testing of people for the presence of
            COVID-19.
 3

 4          Response to Request No. 38: AFM objects to this request on the grounds that it is
            overly broad, vague and ambiguous and not reasonably calculated to lead to the
 5          discovery of admissible evidence. Without waiving the foregoing objections, AFM
            responds that it has no documents concerning testing of people for the presence of
 6          COVID-19.
 7
                                                 ***
 8
            Request No. 39: All documents concerning person-to-person transmission of
 9          COVID-19.

10          Response to Request No. 39: AFM objects to this request on the grounds that it is
            overly broad, vague and ambiguous and not reasonably calculated to lead to the
11
            discovery of admissible evidence. Without waiving the foregoing objections, AFM
12          responds that it has no documents concerning person-to-person transmission of
            COVID-19.
13
            Analysis: AFM’s documents regarding transmission of COVID-19 are relevant because
14
     they go to the heart of a primary factual issue in this case: how COVID-19/SARS-CoV-2 is
15

16 transmitted through air and surfaces, how it physically impacts and changes/alters those mediums

17 (by changing the physical composition of the air and/or by changing the physical character of

18 surfaces), and thus, whether that constitutes “physical loss or damage” under the Policy. What

19
     AFM knew about this destructive process and when AFM knew it is critical to multiple issues
20
     central to this litigation including, among others:
21
            x   Whether AFM had any basis for the positions taken in its Talking Points when
22              drafted in January 2020;
23
            x   Whether AFM had any basis for its manner of investigation of Treasure Island’s
24              claim;

25          x   Whether AFM had an understanding of how COVID-19 causes tangible
                alteration to property by physically altering the composition of air and
26              physically altering the character of surfaces;
27

28
                                                      12
          Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 13 of 19




 1          AFM’s documents regarding testing are also relevant because one AFM’s touted defenses

 2 is that Treasure Island does not have test results for surfaces and/or humans for the pre-closure

 3 time period (prior to March 18, 2020). The fact is (and what AFM’s documents would show) is

 4
     that AFM’s defense is a red-herring – there were no commercially available test kits for either
 5
     surfaces or humans during that time period. Upon information and belief, AFM knew that was the
 6
     case, yet AFM insisted that Treasure Island produce test results, knowing that would discourage
 7
                                                                       10
 8 Treasure Island (and presumably other insureds) from making a claim.

 9          AFM claims that it has “no documents” responsive to any of these Requests. Yet again,

10 the testimony belies that claim,




                                             , asserting attorney-client and work product privileges.

16 (See Excerpt from Deposition of Dr. Mark Roberts, attached hereto as Exhibit 5, at 24:17-29:8).

17 This instruction, and the withholding of any related documents, are inappropriate, for the reasons

18 below.




                                         (Ex. 3, 97:20-100:4).



25

26
     10
     Treasure Island will prove actual presence of COVID-19/SARS-CoV-2 prior to March 18, 2020
27 through epidemiological analysis and other direct and circumstantial evidence.

28
                                                   13
          Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 14 of 19




                                        (Ex. 3, 102:3-103:12).



                                       (Ex. 4, 52:3-55:13).



                                                                        (Ex. 3, 101:8-102:2) Any

 9 related documents or communications are responsive to Request No. 35 and are not privileged, as

10 they are not communications between a lawyer and his client for the purpose of obtaining legal

11
     advice.




                                                                      (Ex. 3, 103:18-104:8) This

25 information is discoverable.

26

27

28
                                                 14
            Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 15 of 19




 1           Requested Order: Treasure Island asks this Court to order AFM to produce all documents




 5
     III.    REQUEST NO. 17
 6
             Request No. 17: All documents concerning AFM’s practices, policies,
 7           requirements, and procedures in effect from January 1, 2020 to the present,
 8           regarding the handling, adjustment, investigation, and/or processing of claims
             based on the actual or potential presence of communicable disease including but
 9           not limited to claims manuals, claims handling manuals, instructional manuals,
             guidelines and/or policy manuals applicable to claims involving the actual or
10           potential presence of communicable disease.
11           Response to Request No. 17: AFM objects to this request on the grounds that it
12           seeks documents protected from disclosure by the attorney-client privilege. In
             addition, AFM’s procedures regarding the processing of claims for communicable
13           disease is relevant, if at all, to whether it acted in bad faith toward Treasure Island.
             Inasmuch as Treasure Island has yet to demonstrate it even has a claim, let alone a
14           wrongful withholding of policy benefits, discovery regarding its bad faith claim is
             premature and disproportionate to the burden to AFM of such discovery. AFM
15           further objects to this request on the grounds that it seeks documents which are
16           confidential and proprietary in nature. Without waiving these objections, AFM
             responds that other than Exhibit H attached to the complaint, AFM has no
17           documents responsive to this request.

18           Analysis: Based on the testimony cited and arguments presented in Section III supra,
19 Treasure Island believes there to be additional documents responsive to Request No. 17. First, the




24

25

26
      11
     Again, AFM asserts privilege and/or work product, but has not even provided a privilege log
27 containing documents

28
                                                       15
           Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 16 of 19




 1 responsive to Request No. 17 which seeks documents concerning handling and adjustment of

 2 claims relating to communicable disease.

 3          Requested Order: Treasure Island reiterates its Requested Order in Section II, supra.
 4

 5
     IV.    REQUEST NOS. 20 and 21
 6
            Request No. 20: All documents concerning any investigation, analysis, or
 7          evaluation that AFM conducted in connection with any claim under made the
            Policy or any predecessor policy.
 8

 9          Response to Request No. 20: AFM incorporates by reference its response to
            Request No. 19. [AFM’s Response to Request No. 19 reads: AFM objects to this
10          request on the grounds that it seeks documents that are not relevant to the subject
            matter of this suit and not reasonably calculated to lead to the discovery of
11          admissible evidence. AFM also objects that this request is burdensome and
            oppressive in proportion to the probative value of the documents requested. AFM
12
            objects further to this request on the grounds that it seeks documents protected from
13          disclosure by the attorney-client privilege. AFM further objects to this request on
            the grounds that it seeks documents which are confidential and proprietary in
14          nature. Without waiving the foregoing objections, AFM has made a reasonable
            search for documents responsive to this request and will produce non-privileged,
15          non-confidential documents.
16
                                                ***
17
            Request No. 21: All documents reviewed, relied upon or created in connection with
18          AFM’s decision not to make payment in response to the Claim.
19          Response to Request No. 21: AFM objects to this request on the grounds that it
            seeks documents protected from disclosure by the attorney-client privilege. AFM
20
            further objects to this request on the grounds that it seeks documents which are
21          confidential and proprietary in nature. Without waiving these objections, AFM
            responds that it has searched its central electronic claim file for this claim, as well
22          as David Carroll’s emails and the electronic file he maintained for this claim. AFM
            has concluded that searching additional personal computers for others employed by
23          AFM would be unlikely to yield any additional documents and the time and effort
24          involved in additional searches is grossly disproportionate to the probative value of
            the documents sought. AFM will produce non-privileged, non-proprietary
25          responsive documents from the sources identified above.

26          Analysis: Based on the testimony cited and arguments presented in Sections I, II, and III

27 supra, Treasure Island believes there to be additional documents responsive to Requests Nos. 20

28
                                                      16
          Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 17 of 19




 1 and 21.




 9          Requested Order: Treasure Island reiterates its Request Orders in Sections I, II, and III

10 supra.

11
     V.     SharePoint/Document Preservation




                However, it is not su൶cient for AFM to rely on layperson understanding of AFM’s

18 electronic document management systems for purposes of complying with its discovery

19 obligations.     In fact, AFM’s layperson testimony is contradicted by information publically
20
     available from Microsoft, the manufacturer of the SharePoint software. According to Microsoft,
21
     versions are created in the following situations:
22
            x    When a ¿le is uploaded that has the same name as an existing ¿le.
23

24          x    When the properties of a list item or ¿le are changed.

25




28
                                                         17
          Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 18 of 19




 1          x   When an O൶ce document is opened and saved. After a document is opened
                again, a new version will be created after an edit is saved.
 2
            x   Periodically, when editing and saving O൶ce documents. Not all edits and saves
 3              create new versions. When saving edits frequently, for example, each new
 4              version captures a point in time rather than each individual edit. ๠is is common
                when autosave is enabled.
 5
            x   During co-authoring of a document, when a di൵erent user begins working on
 6              the document or when a user clicks save to upload changes to the library.13
 7          Per Microsoft, then, SharePoint would have created a new document version each time a
 8
     new user began to work on the document.
 9
                                                                                ๠e default setting on
10
     SharePoint retains 100 versions of each document.14 ๠us, these drafts exist (or should exist, per
11
     the required document preservation) within SharePoint, and Treasure Island is entitled to review
12

13 them. Further, even if AFM’s employees happened to delete prior versions, SharePoint (by

14 default) retains documents in its Recycle Bin for 93 days after deletion.15 ๠is litigation was ¿led

15 on May 28, 2020. At a minimum, all relevant documents should have been preserved as of that

16
     date—which was only 80 days after Treasure Island noti¿ed AFM of its Claim. ๠us, AFM should
17
     have preserved, and Treasure Island is entitled to review, any drafts or versions of relevant
18
     documents that existed as of that date—even if they were sitting in the SharePoint Recycling Bin.
19

20 To the extent AFM did not preserve those documents, spoliation sanctions may be warranted.

21

22
     13
      See “How versioning works in lists and libraries,” Microsoft Support, available at
23 https://support.microsoft.com/en-us/o൶ce/how-versioning-works-in-lists-and-libraries-
   0f6cd105-974f-44a4-aadb-43ac5bdfd247?ui=en-us&rs=en-us&ad=us (accessed March 19, 2021)
24
   14
      Id.
25 15
      See “Restore items in the recycle bin that were deleted from SharePoint or Teams,” Microsoft
26 Support,  available at https://support.microsoft.com/en-us/o൶ce/restore-items-in-the-recycle-bin-
   that-were-deleted-from-sharepoint-or-teams-6df466b6-55f2-4898-8d6e-c0d൵851a0be (accessed
27 March 19, 2021)

28
                                                    18
         Case 2:20-cv-00965-JCM-EJY Document 89 Filed 03/22/21 Page 19 of 19




 1         Requested Order: Treasure Island asks this Court to order AFM to search its SharePoint

 2 drive for documents responsive to Requests Nos. 1, 2, 15, 17, 20, 21, 34-39, and 46.

 3

 4
     Date: March 22, 2021                                Respectfully submitted,
 5
     /s/ Renee M. Finch                                  Michael S. Levine*
 6   Renee M. Finch                                      mlevine@huntonak.com
     Nevada State Bar 13118                              Harry L. Manion III*
 7
     MESSNER REEVES LLP                                  hmanion@huntonak.com
 8   8945 W. Russell Road, Suite 300                     Christopher J. Cunio*
     Las Vegas, NV 89148                                 ccunio@huntonak.com
 9   Phone: (702) 363-5100                               Katharine A. Dennis*
     Email: r¿nch@messner.com                            kdennis@huntonak.com
10                                                       HUNTON ANDREWS KURTH LLP
     Attorneys for Plaintiৼ, Treasure Island, LLC        2200 Pennsylvania Ave. NW
11
                                                         Washington, DC 20037
12                                                       Phone: (202) 955-1500

13                                                       *Admitted pro hac vice
14

15

16                                   CERTIFICATE OF SERVICE

17         ๠e undersigned counsel herby certi¿es that on March 22, 2021, a true and correct copy
18   of Treasure Island, LLC’s ๠ird Motion to Compel was electronically ¿led with the Clerk of the
19
     Court via the Court’s CM/EMF system and will be sent electronically to all registered
20
     participants as identi¿ed on the Notice of Electronic Filing.
21
           ๠is 22nd day of March, 2021.
22

23                                        /s/ Renee M. Finch
                                          Renee M. Finch
24                                        MESSNER REEVES LLP
                                          Phone: (702) 363-5100
25                                        Email: r¿nch@messner.com
26

27

28
                                                    19
